
	
		II
		110th CONGRESS
		2d Session
		S. 2859
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Family Educational Rights and Privacy Act of
		  1974 to clarify limits on disclosure of student health records, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family Educational Rights and
			 Privacy Act Amendments of 2008.
		2.FindingsCongress finds the following:
			(1)Federal
			 authorities charged with examining the tragic shootings at Virginia Tech in
			 April 2007 found that confusion and overly-restrictive interpretations of
			 Federal privacy laws, State medical confidentiality laws, and regulations
			 unnecessarily impede the effective transfer of information that could prove
			 useful in averting tragedies. Some school administrators are unaware of
			 exceptions to Federal privacy laws that could allow relevant information about
			 a student’s mental health to be appropriately shared.
			(2)The purpose of
			 this Act is to eliminate ambiguity in Federal education privacy law to ensure
			 that the Family Educational Rights and Privacy Act of 1974 (FERPA) is not
			 interpreted as prohibiting information sharing between on-campus and off-campus
			 health care providers when both are involved in treating a student. Such
			 consults are generally permitted by State medical
			 confidentiality law, and FERPA should not be interpreted as posing an
			 additional obstacle. The Virginia Tech Review Panel recommended that changes to
			 FERPA should explicitly explain how it applies to medical records held
			 for treatment purposes. The panel reported that misinterpretation of
			 how student treatment records are handled under FERPA as the main source of
			 confusion. FERPA protects the privacy of both student education records and
			 student treatment records from being disclosed generally.
			(3)The Virginia Tech
			 Review Panel recommended that Federal privacy laws should be amended to include
			 safe harbor provisions that would insulate a person or
			 organization from the loss of Federal education funding for making a disclosure
			 with a good faith belief that the disclosure was necessary to protect the
			 health or safety of a student or member of the public at large. The Commission
			 further recommended that the Federal Educational Rights and Privacy Act of 1974
			 (FERPA) be amended to clarify the ability of educational institutions to
			 disclose information in emergency situations and to facilitate treatment of
			 students at off-campus facilities.
			(4)Mental disorders
			 frequently begin during youth. Research supported by the National Institute of
			 Mental Health found that half of all lifetime cases of mental illness begin by
			 age 14; three quarters have begun by age 24.
			(5)In 2004, the
			 Centers for Disease Control and Prevention reported 4,316 suicides among young
			 adults aged 15–24, making it the third leading cause of death in this age
			 group. There were an additional 5,074 suicides among those aged 25–34, making
			 it the second leading cause of death in this age group.
			(6)Depression,
			 mental illness, and suicide are problems on college campuses. In 2006, 44
			 percent of college students reported feeling so depressed it was difficult to
			 function and 9 percent seriously considered suicide, according to a 2006
			 national survey conducted by the American College Health Association.
			(7)While most people
			 in the United States with a mental disorder eventually seek treatment, a
			 National Institute of Mental Health study found pervasive and lengthy delays in
			 getting treatment, with the median delay across disorders being nearly a
			 decade. Over a 12-month period, 60 percent of those with a mental disorder got
			 no treatment at all.
			(8)A 2006 survey
			 sponsored by the American College Counseling Association found that 9 percent
			 of enrolled students sought counseling last year and 92 percent of counseling
			 center directors reported an increase in the number of students with severe
			 psychological disorders.
			(9)Recent events,
			 including the campus shootings at the Virginia Tech and Northern Illinois
			 universities, have further highlighted the deadly problems of mental illness
			 and violence in American schools. The Northern Illinois shooting resulted in 6
			 deaths while the Virginia Tech killings left 32 people dead, making it the most
			 lethal school shooting in United States history.
			3.Student health
			 recordsThe Family Educational
			 Rights and Privacy Act of 1974 (20 U.S.C. 1232g) is amended by adding at the
			 end the following:
			
				(k)Consultation
				with off campus medical professionalsNothing in this section
				shall prohibit a physician, psychiatrist, psychologist, or other recognized
				healthcare professional or paraprofessional acting in the individual's
				professional or paraprofessional capacity, or assisting in that capacity, from
				consulting with or disclosing records described in subsection (a)(4)(B)(iv)
				with respect to a student, to a physician, psychiatrist, psychologist, or other
				recognized healthcare professional or paraprofessional acting in the
				individual's professional or paraprofessional capacity, or assisting in that
				capacity, outside the educational agency or institution in connection with the
				provision of treatment to the
				student.
				.
		4.Safe harbor
			 provisionThe Family
			 Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g) is amended in
			 subsection (f) by adding at the end the following: The release by an
			 educational agency or institution of education records or personally
			 identifiable information contained in such records in the good faith belief
			 that such release is necessary to protect against a potential threat to the
			 health or safety of the student or other persons, shall not be deemed a failure
			 to comply with this section regardless of whether it is subsequently determined
			 that the specified conditions for such release did not exist..
		5.Emergency
			 exception amendmentThe Family
			 Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g) is amended in
			 subsection (b)(1)(I) by striking is necessary and all that
			 follows and inserting is necessary, according to the good faith belief
			 of the educational agency or institution or persons to whom such disclosure is
			 made, to protect against a potential threat to the health or safety of the
			 student or other persons; and.
		
